Name: Commission Regulation (EC) NoÃ 1312/2008 of 19Ã December 2008 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing (Codified version)
 Type: Regulation
 Subject Matter: food technology;  European Union law;  accounting;  plant product;  agricultural policy;  agricultural activity;  trade policy
 Date Published: nan

 20.12.2008 EN Official Journal of the European Union L 344/56 COMMISSION REGULATION (EC) No 1312/2008 of 19 December 2008 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 on the common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 5, third paragraph, in conjunction with Article 4 thereof, Whereas: (1) Regulation (EEC) No 467/67 of the Commission of 21 August 1967 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) Article 5, third paragraph, of Regulation (EC) No 1234/2007 provides that the Commission may fix the conversion rates, the processing costs and the value of the by-products to be taken into consideration, when applying the said Regulation, for the purpose of converting values or quantities relating to the various stages of the processing of rice (paddy, husked, semi-milled or milled). (3) To that end, account should be taken of the information obtained from the best equipped industries of the Community. (4) The measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. The conversion rate between husked rice and paddy rice shall be as follows: Husked rice Paddy rice 1 1,25 2. The conversion rate between husked rice and milled rice shall be as follows: Husked rice Milled rice Round-grained rice 1 0,775 Medium-grained or long-grained rice 1 0,69 3. The conversion rate between milled rice and semi-milled rice shall be as follows: Milled rice Semi-milled rice Round-grained rice 1 1,065 Medium-grained or long-grained rice 1 1,072 Article 2 1. The processing costs to be taken into consideration when paddy rice is converted into husked rice shall be EUR 47,13 per tonne of paddy rice. 2. The processing costs to be taken into consideration when husked rice is converted into milled rice shall be EUR 47,13 per tonne of husked rice. 3. The processing costs for converting semi-milled rice into milled rice shall not be taken into consideration. Article 3 1. The value of the by-products obtained from processing paddy rice into husked rice shall be considered to be nil. 2. The value of the by-products obtained from processing husked rice into milled rice shall be: (a) EUR 41,00 per tonne of husked round grain rice; (b) EUR 52,00 per tonne of husked medium-grained or long-grained rice. 3. The value of the by-products obtained from processing semi-milled rice into milled rice shall be: (a) EUR 12,62 per tonne of semi-milled round grain rice; (b) EUR 14,05 per tonne of semi-milled medium-grained or long-grained rice. Article 4 The conversion of the value of a quantity of husked rice into the value of the same quantity of rice at another stage of processing shall be effected on the basis of husked rice containing 3 % broken rice. If the husked rice contains more than 3 % broken rice, the conversion shall be effected after an adjustment made on the basis of a value of EUR 110 per tonne of broken rice. The conversion of the value of a quantity of semi-milled rice or milled rice into the value of the same quantity of rice at another stage of processing shall be effected on the basis of semi-milled or milled rice containing no broken rice. If any semi-milled or milled rice contains broken rice, the conversion shall be effected after an adjustment made on the basis of a value of EUR 150 per tonne of broken rice. The adjustments provided for in the first and second paragraphs shall not be effected when the prices of husked rice and the prices of semi-milled or milled rice taken into consideration for fixing the levies and export refunds are lower than:  EUR 110 per tonne of husked rice,  EUR 150 per tonne of semi-milled or milled rice. Article 5 1. The conversion of the value of a quantity of husked rice into the value of the same quantity of paddy rice shall be effected by:  dividing the value to be converted by the rate fixed in Article 1(1) for paddy rice, and  reducing the amount thus obtained by the processing costs fixed in Article 2(1). The conversion of the value of a quantity of paddy rice into the value of the same quantity of husked rice shall be effected by:  increasing the value to be converted by the processing costs fixed in Article 2(1), and  multiplying the amount thus obtained by the rate fixed in Article 1(1) for paddy rice. 2. The conversion of the value of a quantity of husked rice into the value of the same quantity of milled rice shall be effected by:  increasing the value to be converted by the processing costs fixed in Article 2(2), and  reducing the value to be converted by the value of the by-products fixed in Article 3(2), and  dividing the amount thus obtained by the rate fixed in Article 1(2) for milled rice. The conversion of the value of a quantity of milled rice into the value of the same quantity of husked rice shall be effected by:  multiplying the value to be converted by the rate fixed in Article 1(2) for milled rice,  reducing the amount thus obtained by the processing costs fixed in Article 2(2), and  increasing the amount thus obtained by the value of the by-products fixed in Article 3(2). 3. The conversion of the value of a quantity of milled rice into the value of the same quantity of semi-milled rice shall be effected by:  dividing the value to be converted by the rate fixed in Article 1(3) for semi-milled rice, and  increasing the amount thus obtained by the value of the by-products fixed in Article 3(3). The conversion of the value of a quantity of semi-milled rice into the value of the same quantity of milled rice shall be effected by:  reducing the value to be converted by the value of the by-products fixed in Article 3(3), and  multiplying the amount thus obtained by the rate fixed in Article 1(3) for semi-milled rice of the group in question. Article 6 1. The conversion of a quantity of husked rice into a corresponding quantity of paddy rice or milled rice shall be effected by multiplying the quantity to be converted by the rate fixed in Article 1(1) for paddy rice, or by the rate fixed in Article 1(2) for milled rice, as the case may be. The conversion of a quantity of paddy rice or milled rice into a corresponding quantity of husked rice shall be effected by dividing the quantity to be converted by the rate fixed in Article 1(1) for paddy rice or by the rate fixed in Article 1(2) for milled rice, as the case may be. 2. The conversion of a quantity of milled rice into a corresponding quantity of semi-milled rice shall be effected by multiplying the quantity to be converted by the rate fixed in Article 1(3) for semi-milled rice. The conversion of a quantity of semi-milled rice into a corresponding quantity of milled rice shall be effected by dividing the quantity to be converted by the rate fixed in Article 1(3) for semi-milled rice. Article 7 Regulation (EEC) No 467/67 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 8 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2008. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ 204, 24.8.1967, p. 1. (3) See Annex I. ANNEX I Repealed Regulation with list of its successive amendments Regulation (EEC) No 467/67 of the Commission (OJ 204, 24.8.1967, p. 1) Regulation (EEC) No 1608/71 of the Commission (OJ L 168, 27.7.1971, p. 17) Regulation (EEC) No 1499/72 of the Commission (OJ L 158, 14.7.1972, p. 22) Regulation (EEC) No 1808/74 of the Commission (OJ L 188, 12.7.1974, p. 34) Regulation (EEC) No 1484/75 of the Commission (OJ L 150, 11.6.1975, p. 7) Commission Regulation (EEC) No 1572/77 (OJ L 174, 14.7.1977, p. 26) Commission Regulation (EEC) No 1771/79 (OJ L 203, 11.8.1979, p. 6) Commission Regulation (EEC) No 2119/80 (OJ L 206, 8.8.1980, p. 20) Commission Regulation (EEC) No 2120/81 (OJ L 208, 28.7.1981, p. 7) Commission Regulation (EEC) No 1871/82 (OJ L 206, 14.7.1982, p. 15) Commission Regulation (EEC) No 1998/83 (OJ L 196, 20.7.1983, p. 16) Commission Regulation (EEC) No 1548/84 (OJ L 148, 5.6.1984, p. 16) Commission Regulation (EEC) No 2249/85 (OJ L 210, 7.8.1985, p. 13) Commission Regulation (EEC) No 2325/88 (OJ L 202, 27.7.1988, p. 41) Article 1 only ANNEX II Correlation table Regulation No 467/67/EEC This Regulation Articles 1 to 4 Articles 1 to 4 Article 5(1)(a) and (b) Article 5(1), first and second subparagraphs Article 5(2)(a) and (b) Article 5(2), first and second subparagraphs Article 5(3)(a) and (b) Article 5(3), first and second subparagraphs Article 6 Article 6  Article 7 Article 7 Article 8  Annex I  Annex II